It seems from the authorities cited that the Attorney-General has a discretionary power to enter a nolle prosequi, for the proper exercise of which he is responsible. We know of no case where the Court has interfered with the exercise of this power, though they certainly would do so if it were oppressively used. As to the directing another capias to issue, returnable to the next term, the authorities assert that such process may be awarded upon the same indictment. 6 Mod., 261; Com. Dig., "Indictment R."; 1 Chitty C. L., 480. We, therefore, think that it should have been directed in this case.
PER CURIAM.                                       Reversed.
Cited: S. v. Thornton, 35 N.C. 258; S. v. Williams, 151 N.C. 661. *Page 335